COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                          KEITH E. HOTTLE,
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                             CLERK OF THE
REBECA C. MARTINEZ                           300 DOLOROSA, SUITE 3200                                 COURT
PATRICIA O. ALVAREZ                        SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                       WWW.TXCOURTS.GOV/4THCOA.ASPX                                TELEPHONE
IRENE RIOS                                                                                          (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                                  FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762


                                                 July 24, 2019

       Robert Lee Crider, Jr.
       #02230764
       Garza West
       4250 Highway 202
       Beeville, TX 78102

       RE:    Court of Appeals Number: 04-18-00856-CR
              Trial Court Case Number:     B1873
              Style: Robert Lee Crider Jr.
                     v.
                     The State of Texas

              The court is in receipt of your letter, filed in this court on July 17, 2019. In response to
       your inquiry, please find enclosed the court’s order on your pro se “Motion to Set Aside Void
       Judgment.”


                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ______________________
                                                            Krystal Perez
                                                            Deputy Clerk III
                                                            Fourth Court of Appeals
                                                            210-335-3854


       cc: M. Patrick Maguire (DELIVERED VIA E-MAIL)